Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is responsive to the Application filed on 3/9/2022.  
This application claims the benefit of priority from Japanese Patent Application No. 2021-047766 filed on 3/22/2021.
Claims 1-13 are pending in the case.  Claims 1, 7, and 13 are independent claims.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Independent claims 1, 7, and 13 recites the limitation “determine whether an application is executable according to a type of device from which the application execution instruction was received, among a plurality of types of devices classified by function indicated in the first information”.   It is unclear what the applicant means by “type of device from which the application execution instruction was received” since there is no earlier recitation that “application execution instruction was received”. 



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-10, and 13 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Kosaka et al., U.S. Patent Application Publication No. 20200099809 filed on 9/10/2019 (hereinafter Kosaka).

As for independent claim 1, Kosaka discloses method and an information processing apparatus comprising: circuitry configured to: 
(Kosaka paragraph [0029], [0113] discloses information processing apparatus 100 comprising circuitry as shown in fig. 1) 
acquire first information related to a device for displaying a screen that receives an application execution instruction; 
(Kosaka paragraph [0036], [0046], [0064] discloses acquiring first information, communication module 120 may obtain capability information and device information concerning a device directly from this device) 
determine whether an application is executable according to a type of device from which the application execution instruction was received, among a plurality of types of devices classified by function indicated in the first information; and 
(Kosaka paragraph [0038], [0057], [0067] determines applications that are executable according to type of device classified by function indicated in the first information, menu creating module creates menu based on available functions such as fax function of a multifunctioning peripheral device) 
transmit to the device, second information for causing the device to display on a display a screen indicating a determination result of whether the application is executable 
(Kosaka paragraph [0029], [0038], [0045], [0047], [0055], [0067], [0068], [0095] discloses transmitting to a device a second information indicating whether application is executable, menu created based on capability is send to a device, menu can have functions not provided on the device not displayed or displayed differently). 

As for claim 2, limitations of parent claim 1 have been discussed above.  Kosaka discloses method and apparatus wherein 
the first information indicates the type of device classified by function, and the circuitry is further configured to 
(Kosaka paragraph [0030], [0033] discloses first information indicating type of device, image processing device capable of copy, print, scan, and fax functions)
determine whether the application is executable based on the first information and 
(Kosaka paragraph [0084] discloses image processing device 200B has copy, scan, and print function such that copy, scan, and print applications are executable) 
third information indicating a type of function that enables the execution of the application or the type of function that disables the execution of the application.
(Kosaka paragraph [0006], [0033], [0064], [0084], [0095] discloses determining copy, print, scan, and fax applications executes copy, print, scan, and fax functions). 

As for claim 3, limitations of parent claim 2 have been discussed above.  Kosaka discloses method and apparatus wherein 
the application is classified into one of a plurality of types based on a process defined for the application and the third information is information related to the type of the application 
(Kosaka paragraph [0033], [0036], [0039], [0084], [0093]-[0095] discloses applications classified as copy, print, scan, and fax based on process of copy, print, scan, and fax functions and third information related to type of application, applications in the menu are displayed as the copy button 810, the scan button 820, the print button 830, and a fax button 940). 

As for claim 6, Kosaka discloses method and an 
information processing system comprising: a device configured to display on a display, a screen that receives an application execution instruction; and the information processing apparatus of claim 1 
(Kosaka paragraph [0094] discloses displaying selectable buttons, the copy button 810, the scan button 820, the print button 830, capable of receiving application execution as shown in fig. 9; information processing apparatus of claim 1 is disclosed above in claim 1). 

As for claim 7, claim 7 incorporates substantially similar subject matter as claimed in claim 1, and is rejected along the same rationale. 

As for claim 8, limitation of parent claim 7 have been discussed above.  Claim 8 incorporates substantially similar subject matter as claimed in claim 1, and is rejected along the same rationale

 As for claim 9, limitation of parent claim 8 have been discussed above.  Claim 9 incorporates substantially similar subject matter as claimed in claim 2, and is rejected along the same rationale. 

As for claim 10, limitation of parent claim 9 have been discussed above.  Claim 10 incorporates substantially similar subject matter as claimed in claim 3, and is rejected along the same rationale.

As for claim 13, claim 13 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 1, and is rejected along the same rationale.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 and 11-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kosaka in view of Sone, U.S. Patent Application Publication No. 20190149677, filed on 11/6/2018 (hereinafter Sone).

As for claim 4, limitations of parent claim 2 have been discussed above.  Kosaka discloses method and apparatus wherein 
the application is defined by an ordered combination of one or more programs, and the third information is information related to the program 
(Kosaka paragraph [0033], [0036], [0039], [0084], [0093]-[0095] discloses applications copy, scan, and print as shown in fig. 9 and third information copy button 810, the scan button 820, the print button 830, and a fax button 940). 

	Sone also discloses method and apparatus wherein 
the application is defined by an ordered combination of one or more programs, and the third information is information related to the program 
(Sone paragraph [0077] discloses executing print application involves ordered process of selection target image and sending print execution instruction to the target device). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Sone with Kosaka for the benefit of being able to explicitly explain steps involved in processes. 

As for claim 5, limitations of parent claim 4 have been discussed above.  Kosaka discloses method and apparatus wherein 
the third information indicates a type of the program 
(Kosaka paragraph [0033], [0036], [0039], [0084], [0093]-[0095] discloses third information, copy, scan, and print  icons, related type of programs copy, scan, and print). 

As for claim 11, limitation of parent claim 10 have been discussed above.  Claim 11 incorporates substantially similar subject matter as claimed in claim 4, and is rejected along the same rationale.

As for claim 12, limitation of parent claim 11 have been discussed above.  Claim 12 incorporates substantially similar subject matter as claimed in claim 4, and is rejected along the same rationale.


Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175